Response to Arguments
Applicant previously provided (1) the reference Gilbert et al (“MegaRibavirin aerosol for the treatment of influenza A virus infections in mice”, ScienceDirect, Antiviral Research, vol.78 (2008), pg.223-229) (“Gilbert and McLeay”), (2) McLeay’s Declaration stating that the heading of Example 7 (“treating coronavirus infection”) clearly meant SARS-CoV-2 coronavirus infection, especially in view of the entirety of the specification directed to SARS-CoV-2 as the lung infection agent, and (3) the Messina publication, which according to applicant, demonstrated the complete operability and efficacy of the claimed invention according to the enabling instruction provided by the instant written description in view of the prior art.  
(i) Applicant first argue that Examiner dismissed Gilbert and McLeay as being directed to treating an ARDS caused by influenza with an aerosolized ribavirin, and therefore allegedly not relevant to the treatment of any other ARDS, even though the reference teaches the skilled artisan, inter alia, how to make, use, and deliver an aerosol ribavirin to treat a lung infection.  However, first of all, the Examiner is puzzled as to where the term ARDS comes from in reference to Gilbert and McLeay because the term ARDS (or SARS) is not found in the reference. Instead, the reference states (pg.223, left-hand column, last line) that FDA approved ribavirin aerosol for the treatment of respiratory syncytial virus (RSV), which according to the website https://www.cdc.gov/rsv/index.html is a common respiratory virus that usually causes mild, cold-like symptoms.  Secondly, as previously argued by the Examiner, the reference teaches treatment of influenza A virus infections using MegaRibavirin aerosol, and the treatment of influenza A is not indicative of its effectiveness against SARS-CoV-2 lung infection because influenza and COVID-19 are caused by different viruses.  Although applicant previously argued that the aerosol ribavirin dosage, formulation, and administration for pulmonary routes is enabling information already known in the art, instant invention is directed specifically to treating SARS-CoV-2 lung infection, which is not predictable for the reasons as already discussed in Paragraph 6 of the Final Office action.  Besides, as previously discussed, the experiments in Gilbert and McLeay were performed on mice, not on humans, and also the reference teaches only that Ribavirin  of a specific concentration (100 mg/mL, i.e., about 10% (w/w) ribavirin) administered twice daily for at least 4 days were effective (in treating influenza A virus in mice), and thus the showing in Gilbert and McLeay is not even commensurate in scope with instant claim 20.
(ii) Applicant next argue that the Examiner ignored McLeay’s declaration stipulating the obvious fact that the use of the term “coronavirus” meant “SARS-CoV-2 coronavirus” especially in view of the entirety of the specification.  However, even if the term “coronavirus” in the title of Example 7 meant SARS-CoV-2 coronavirus, the example simply states that the 67 year old female who had no previous lung disease developed fever for 2 days, and there is no indication in the example that the female patient has been diagnosed with a lung infection (unlike other working examples which provided far more details including diagnostic information).  Furthermore, Example 7 does not even teach inhalation of a liquid aerosol composition comprising water (greater than 50%) and ribavirin (less than 50%) but instead describes a dry powder inhalation composition containing ribavirin.  Thus, Example 7 does not even represent the claimed invention of claim 20.
(iii) Lastly, applicant argue that the Examiner failed to consider the evidence of enablement provided in the Messina publication, which was published after the priority or filing date, under the erroneous assumption that it was meant to serve as evidence of the “state of the prior art” to the skilled artisan.  Applicant argue that Messina fully demonstrates the efficacy and operability of the claimed invention as supported, enabled, and described by the disclosure in view of the state of the art at the time of filing in the specification.  Applicant argue that the Examiner is reminded that post-filing evidence is allowed by USPTO and may be used in an application to support prophetic examples to rebut a rejection based on lack of enablement. Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313 (Fed. Cir. 2003). Furthermore, applicant argue that “[i]n certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). MPEP 2124.  
However, (a) as to applicant’s argument that post-filing evidence is allowed by USPTO and may be used in an application to support prophetic examples to rebut an enablement rejection, first of all, applicant never indicated that present Example 7 was a prophetic example.  It should be clear in the presentation of prophetic examples that they are describing experiments that have yet to be performed (see MPEP 608.01(p)(II)), and from reading of present Example 7, there is no indication that their Example 7 is describing an experiment involving Ribavirin that has yet to be performed (except for the last statement concerning Verteporfin and Gemcitabine “[v]erteporfin and Gemcitabine dpi could be substituted for the Ribavirin”).  Also, the Examiner again wants to point out that Example 7 does not even represent instant invention of claim 20 because it is not using a liquid aerosol ribavirin composition.  (b) As to applicant’s argument that “[i]n certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date”, the statement that using aerosol ribavirin is effective against SARS-CoV-2 lung infection is certainly not a universal fact that has been proven and widely accepted with no doubt and that does not change over period, circumstance, location, and so on.  (c) As to applicant’s argument that Messina fully demonstrates the efficacy and operability of the claimed invention, first of all, although post-filing data can be submitted to show enablement in USPTO, applicant themselves did not submit such post-filing data (in the form of a declaration) to demonstrate that instant claims are enabled.  Instead, McLeay’s Declaration only states that he “disclosed” the clinical trial parameters and protocols used in the Messina, 2021 study to the Bausch Health Team and Chief Medical Officer on March 9, 2020 under confidentiality provisions (McLeay’s Declaration does not indicate that the studies (or the experiments) in the Messina publication were conducted or supervised by or under the control of applicant).  Furthermore, in the extensive acknowledgment section at the end of the Messina publication, no mention is made of applicant’s contribution to the study (the only mention made was the reference to Gilbert and McLeay).   Besides, in the Messina publication, the sample size is too small, there is no proper control (i.e., it is not placebo-controlled), and the study was open-labeled and not double-blind/randomized (the Messina publication also points out that none of the five patients  required admission to an intensive care unit, and the effectiveness of ribavirin aerosol for severe COVID-19 is unclear).  Even the Messina publication itself states (see the last three lines in the right-hand column on the 1st page of the publication) that a controlled trial of ribavirin aerosol is ongoing and will provide additional data across a broader patient population.  Additionally, the Examiner notes that those five patients were not just given aerosol ribavirin: Three of the five patients were initially treated empirically with antibiotics and one of those three also received corticosteroids and other antiviral medications.  Only two patients received no antiviral or immunomodulating treatments other than ribavirin (see under DISCUSSION).  The Messina publication also point out (see under Safety and Tolerability) that all patients received low-molecular weight heparin throughout hospitalization except for patient 5, who received prophylaxis with enoxaparin and an antiplatelet agent to reduce thromboembolic risk.  Thus, the showing of Messina study does not correlate with the scope of instant claim 20 (also, the only concentration of aerosol ribavirin used was 100mg/ml (i.e., about 10% of ribavirin)).  Therefore, for these reasons, the Examiner does not agree with applicant’s argument that Messina fully demonstrates the efficacy and operability of the claimed invention.  
	Thus, due to the reasons explained above, instant 112(a) enablement rejection still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 9, 2022